The present application, filed on or after March 16, 2013, is being examined under first to invent provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 5/16/2022.
Claims 1, 9 and 16 are amended. Claims 4, 12 and 19 are cancelled.
Claims 1-3, 5-11, 13-18 and 20 are pending.
Claims 1-3, 5-11, 13-18 and 20 are rejected.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.
Response to Arguments
7. Applicant`s arguments filed May 16, 2022 have been fully considered but they are not persuasive with respect to prior art rejection. Examiner has withdrawn the rejections under 35 USC 112 as applicant amended the claims.
8. Applicant`s arguments have been considered but are not persuasive, As per independent claims 1, 9 and 16, Applicant argued that Pahwa/Sehgal do not appear to explicitly disclose “responsive to determining that a frequency of access to the block meets a criterion, reprogram the block by programming second data to the set of memory cells”, Examiner relies on a newly cited reference Vogan to teach these limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-3, 6, 9-11, 13, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pahwa et al. (US 10,275,172 hereinafter referred to as Pahwa), in view of Sehgal et al. (US PGPUB 2016/0141047 hereinafter referred to as Sehgal), and further in view of Vogan et al. (US 9,891,859 hereinafter referred to as Vogan). 
As per independent claim 1, Pahwa discloses a system comprising: a memory component; and a processing device, coupled to the memory component, configured to: program first data to a set of memory cells of a block of the memory component using a first type of memory cells storing a first number of bits per memory cell [(Column 1, lines 29-39, Column 6, lines 59-67  and Column 7, lines 16-36; FIGs. 1 and 4 and related text) wherein the mode signaml represents the SLC mode generates aprogram voltages to have the memory block operate in the SLC mode and the SSD controller sends the mode signal MD for the memory block to be operated at the SLC mode to correspond to the claimed limitation]; determine that an amount of memory used of the memory component is greater than a capacity threshold [(Column 10, lines 1-23; FIGs. 1 and 9 and their related text) wherein FIG. 9 is a flow chart illustrating an example of a process of switching an operation mode of at least one of a plurality of memory blocks to the MLC mode (step S130) of FIG. 7. Referring to FIG. 9, the SSD controller 20 may determine whether the warm data is stored in the memory block operating in the SLC mode (step S131). When the warm data is not stored in the memory block operating in the SLC mode (step S131; NO), the SSD controller 20 may maintain the operation mode of the plurality of memory blocks included in each of the first through n-th nonvolatile memory devices 10-1, 10-2, . . . , 10-n. When the warm data is stored in the memory block operating in the SLC mode (step S131; YES), the SSD controller 20 may compare a size of a vacant space in the memory block operating in the MLC mode with a size of the warm data stored in the memory block operating in the SLC mode (step S132). When the size of the vacant space in the memory block operating in the MLC mode is equal to or greater than the size of the warm data stored in the memory block operating in the SLC mode (step S132; NO), the SSD controller 20 may maintain the operation mode of the plurality of memory blocks included in each of the first through n-th nonvolatile memory devices 10-1, 10-2, . . . , 10-n. When no memory block among the plurality of memory blocks included in each of the first through n-th nonvolatile memory devices 10-1, 10-2, . . . , 10-n operates in the MLC mode or the size of the vacant space in the memory block operating in the MLC mode is smaller than the size of the warm data stored in the memory block operating in the SLC mode (step S132; YES), the SSD controller 20 may switch the operation mode of at least one of the plurality of memory blocks, which does not store data (e.g., an erase state), to the MLC mode (step S133) to correspond to the claimed limitation]; responsive to determining that a frequency of access to the block meets a criterion, programming second data [(Column 9, lines 27-55; FIGs. 1 and 8 and their related text) wherein FIG. 8 is a flow chart illustrating an example of a process of periodically analyzing an access pattern for each of a plurality of data units stored in a plurality of memory blocks of a nonvolatile memory device (step S120) of FIG. 7. Each unit of data or data set can be, for example, a page of data, or a block of data. Referring to FIG. 8, the SSD controller 20 may periodically determine an access frequency for each of the plurality of data units stored in a memory block in each of the first through n-th nonvolatile memory devices 10-1, 10-2, . . . , 10-n (step S121). The SSD controller 20 may determine data units having the access frequency (i.e., a number of accesses) equal to or greater than a first threshold frequency (i.e., a first reference value) as a hot data (step S122). The access frequency may be determined in a predetermined period of time during the normal operation (e.g., a program operation and a read operation) of the nonvolatile memory device. The SSD controller 20 may determine data units having the access frequency smaller than the first threshold frequency as a warm data (step S123). Referring again to FIG. 7, the SSD controller 20 may switch an operation mode of at least one of the plurality of memory blocks included in the first through n-th nonvolatile memory devices 10-1, 10-2, . . . , 10-n to the MLC mode based on the analysis result (step S130), and move at least one of the plurality of data units stored in the memory block operating in the SLC mode to the memory block operating in the MLC mode based on the analysis result (step S140) to correspond to the claimed limitation], wherein the second number of bits exceeds the first number of bits [(Column 1, lines 29-39 and Column 4, lines 22-58; FIGs. 1 and 4 and related text) wherein When a memory block included in one of the first through n-th nonvolatile memory devices 10-1, 10-2, . . . , 10-n operates in the SLC mode, a memory cell included in the memory block may store one bit of data. When a memory block included in one of the first through n-th nonvolatile memory devices 10-1, 10-2, . . . , 10-n operates in the MLC mode, a memory cell included in the memory block may store two bits of data. When a memory block included in one of the first through n-th nonvolatile memory devices 10-1, 10-2, . . . , 10-n operates in the TLC mode, a memory cell included in the memory block may store three bits of data to correspond to the claimed limitation].
Pahwa does not appear to explicitly disclose programming second data to the set of memory cells while maintaining the first data programmed to the set of memory cells, thus converting the set of memory cells to a second type of memory cells that stores a second number of bits per memory cell.
However, Sehgal discloses programming second data to the set of memory cells while maintaining the first data programmed to the set of memory cells, thus converting the set of memory cells to a second type of memory cells that stores a second number of bits per memory cell [(Paragraphs 0014 and 0091; FIGs. 1 and 17) where Sehgal teaches where FIG. 17 shows an example of a table that may be maintained to redirect read access from a source block such as open MLC block 501 to a destination block such as SLC block 603 after copying. The logical address of the copied data is maintained in one column with the physical address of the word line in the source block in a second column and the physical address of the SLC copy in a fourth column. A flag is also maintained to indicate whether the SLC copy is valid. If the source block is compacted or copied then the SLC copy may be combined with the source data and the SLC copy may become obsolete. For example, additional data may be written to the open MLC block causing the block to be closed, at which point valid data in the block may be copied to a new MLC block where it is written with the data copied to SLC. The SLC copy then becomes obsolete. When a read request is received, such a table may be checked to see if any logical address requested corresponds to copied data. If one of the logical addresses to be read is found in the table then it is read from the SLC address in the table (if the SLC copy is valid). This avoids subsequent reading of copied data from an open MLC block, such that the new data is programmed in MLC blocks while keeping the stored data in the obsolete SLC where it will be obvious to modify the programming operations based on the access frequency of Pahwa to include the write of data to MLC while keeping SLC obsolete blocks of Sehgal to correspond to the claimed limitation].
Pahwa and Sehgal are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Pahwa and OE before him or her, to modify the method of Pahwa to include the write of data to MLC while keeping SLC obsolete blocks of Sehgal because it will enhance data access.
The motivation for doing so would be [“ improves read performance” (Paragraph 0087 by Sehgal)].
Pahwa/ Sehgal does not appear to explicitly disclose responsive to determining that a frequency of access to the block meets a criterion, reprogram the block by programming second data to the set of memory cells.
However, Vogan discloses responsive to determining that a frequency of access to the block meets a criterion, reprogram the block by programming second data to the set of memory cells [(Column 8, lines 44-67 and Column 9, lines 1-27; FIGs. 1 and 3) where Vogan teaches where data 1 may have been programmed in SLC mode at time, t1, and then reprogrammed in MLC mode at time, t2 based on the program temperature by the control circuitry . Data 2 may be initially programmed in MLC mode at time, t3, since it was within IB range 312 at the time of its initial programming Data 3 may have been programmed in SLC mode at time, t4, and then reprogrammed in MLC mode at time, t5; where it will be obvious to modify the programming operations based on the access frequency of Pahwa to include the block reprogramming to MLC while keeping SLC obsolete blocks of Sehgal to correspond to the claimed limitation].
Pahwa/Sehgal and Vogan are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Pahwa/Sehgal and Vogan before him or her, to modify the method of Pahwa to include the reprogram the block to MLC while keeping SLC obsolete blocks of Vogan because it will enhance data access.
The motivation for doing so would be [“ ensures efficient and error free read operations to be performed” (Column 1, lines 40-42 by Vogan)].
Therefore, it would have been obvious to combine Pahwa/Sehgal and Vogan to obtain the invention as specified in the instant claim.
As per dependent claim 2, Pahwa discloses wherein the first type of memory cells comprises single level cells (SLCs) [(Column 9, lines 27-55; FIGs. 1 and 8 and their related text) wherein FIG. 8 is a flow chart illustrating an example of a process of periodically analyzing an access pattern for each of a plurality of data units stored in a plurality of memory blocks of a nonvolatile memory device (step S120) of FIG. 7. Each unit of data or data set can be, for example, a page of data, or a block of data. Referring to FIG. 8, the SSD controller 20 may periodically determine an access frequency for each of the plurality of data units stored in a memory block in each of the first through n-th nonvolatile memory devices 10-1, 10-2, . . . , 10-n (step S121). The SSD controller 20 may determine data units having the access frequency (i.e., a number of accesses) equal to or greater than a first threshold frequency (i.e., a first reference value) as a hot data (step S122). The access frequency may be determined in a predetermined period of time during the normal operation (e.g., a program operation and a read operation) of the nonvolatile memory device. The SSD controller 20 may determine data units having the access frequency smaller than the first threshold frequency as a warm data (step S123). Referring again to FIG. 7, the SSD controller 20 may switch an operation mode of at least one of the plurality of memory blocks included in the first through n-th nonvolatile memory devices 10-1, 10-2, . . . , 10-n to the MLC mode based on the analysis result (step S130), and move at least one of the plurality of data units stored in the memory block operating in the SLC mode to the memory block operating in the MLC mode based on the analysis result (step S140) to correspond to the claimed limitation].
As per dependent claim 3, Pahwa discloses wherein the second type of memory cells comprises at least one of: multi-level cells (MLCs), triple level cells (TLCs), quad-level cells (QLCs), or penta-level cells (PLC) [(Column 9, lines 27-55, Column 12, lines 27-55; FIGs. 1 and 8 and their related text) wherein FIG. 8 is a flow chart illustrating an example of a process of periodically analyzing an access pattern for each of a plurality of data units stored in a plurality of memory blocks of a nonvolatile memory device (step S120) of FIG. 7. Each unit of data or data set can be, for example, a page of data, or a block of data. Referring to FIG. 8, the SSD controller 20 may periodically determine an access frequency for each of the plurality of data units stored in a memory block in each of the first through n-th nonvolatile memory devices 10-1, 10-2, . . . , 10-n (step S121). The SSD controller 20 may determine data units having the access frequency (i.e., a number of accesses) equal to or greater than a first threshold frequency (i.e., a first reference value) as a hot data (step S122). The access frequency may be determined in a predetermined period of time during the normal operation (e.g., a program operation and a read operation) of the nonvolatile memory device. The SSD controller 20 may determine data units having the access frequency smaller than the first threshold frequency as a warm data (step S123). Referring again to FIG. 7, the SSD controller 20 may switch an operation mode of at least one of the plurality of memory blocks included in the first through n-th nonvolatile memory devices 10-1, 10-2, . . . , 10-n to the MLC mode based on the analysis result (step S130), and move at least one of the plurality of data units stored in the memory block operating in the SLC mode to the memory block operating in the MLC mode based on the analysis result (step S140) to correspond to the claimed limitation].
As per dependent claim 6, Pahwa discloses wherein the frequency of access comprises at least one of: a duration of time between two consequent accesses operations, a duration of time between a write operation and a read operation, or a rate of access within a time period [(Column 9, lines 27-55; FIGs. 1 and 8 and their related text) wherein FIG. 8 is a flow chart illustrating an example of a process of periodically analyzing an access pattern for each of a plurality of data units stored in a plurality of memory blocks of a nonvolatile memory device (step S120) of FIG. 7. Each unit of data or data set can be, for example, a page of data, or a block of data. Referring to FIG. 8, the SSD controller 20 may periodically determine an access frequency for each of the plurality of data units stored in a memory block in each of the first through n-th nonvolatile memory devices 10-1, 10-2, . . . , 10-n (step S121). The SSD controller 20 may determine data units having the access frequency (i.e., a number of accesses) equal to or greater than a first threshold frequency (i.e., a first reference value) as a hot data (step S122). The access frequency may be determined in a predetermined period of time during the normal operation (e.g., a program operation and a read operation) of the nonvolatile memory device. The SSD controller 20 may determine data units having the access frequency smaller than the first threshold frequency as a warm data (step S123). Referring again to FIG. 7, the SSD controller 20 may switch an operation mode of at least one of the plurality of memory blocks included in the first through n-th nonvolatile memory devices 10-1, 10-2, . . . , 10-n to the MLC mode based on the analysis result (step S130), and move at least one of the plurality of data units stored in the memory block operating in the SLC mode to the memory block operating in the MLC mode based on the analysis result (step S140) to correspond to the claimed limitation].
As for independent claims 9 and 16, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale.
As for claims 10 and 17, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale.
As for claims 11 and 18, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
As for claims 13 and 20, the applicant is directed to the rejections to claim 6 set forth above, as they are rejected based on the same rationale.
Claim 5 is rejected under 35 U.S.C. 103(a) as being disclosed by Pahwa in view of Sehgal in view of Vogan, as applied to claims 1, 9 and 16, and further in view of Avila et al.  (US 8,886,877 hereinafter referred to as Avila).
As per dependent claim 5, Pahwa/Sehgal/Vogan discloses the system of claim 1.  
Pahwa does not appear to explicitly disclose wherein programing the block using the second type memory cells comprises: combining bits of data from each memory cell of the block into memory cells of the second type of memory cells.
However, Avila discloses wherein programing the block using the second type memory cells comprises: combining bits of data from each memory cell of the block into memory cells of the second type of memory cells [(Column 3, lines 4-41, Column 12, lines 59-67 and Column 13, lines 1-14; FIGs. 1 and 11b) where the copying circuit may copy data from two or more SLC blocks to a hybrid block that contains one bit per cell. Programming circuits may program SLC blocks using an SLC programming scheme and program initial one -bit-per-cell data in hybrid blocks using a lower page MLC programming scheme that is different to the SLC programming scheme. FIG. 11A shows an example of host data that is initially written in three SLC blocks in order to provide high write speed (using SLC blocks as a write buffer) and is later copied to an MLC block in a folding operation in order to provide efficient use of memory space. After data is copied to the MLC block, the three SLC blocks may be erased to correspond to the claimed limitation].
Pahwa and Avila are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Pahwa and Avila before him or her, to modify the method of Pahwa to include the combining/folding of unrelated data bits of Avila because it will enhance data access.
The motivation for doing so would be [“ reduces the number of blocks used for temporary storage from three to two. So the number of blocks to be erased after such an operation is reduced from three to two, thereby reducing wear and increasing longevity. Write speeds are significantly faster than if all data was directly written in MLC format” (Column 2, lines 13-16 by Avila)].
 Therefore, it would have been obvious to combine Pahwa and Avila to obtain the invention as specified in the instant claim.
Claims 7 and 15 are rejected under 35 U.S.C. 103(a) as being disclosed by Pahwa in view of Sehgal in view of Vogan, as applied to claims 1 and 9, and further in view of Sugimori et al.  (US PGPUB 2017/0139826 hereinafter referred to as Sugimori).
As per dependent claim 7, Pahwa discloses the system of claim 1.  
Pahwa does not appear to explicitly disclose wherein the processing device is further to: receive an indication from a host system comprising an expected frequency of access to the block.
However, Sugimori discloses wherein the processing device is further to: receive an indication from a host system comprising an expected frequency of access to the block [(Paragraphs 0049-0052; FIGs. 1 and 5) where the access frequency information according to the first embodiment may be a write cache hit ratio in a cache memory 92 of the host 90. The write cache hit ratio is calculated for each LBA. The write cache hit ratio is obtained by dividing the number of times data corresponding to a write command changed to new data without transmitting the write command to the memory system 1 as the data to be written are updated to the new data before the write command is transmitted to the memory system 1 by the number of times the host 90 operates to write data into the LBA. Moreover, when a file server, etc., including a cache memory is present between the host 90 and the memory system 1, the access frequency information may be a write cache hit ratio in the file server, etc. Furthermore, instead of the write cache hit ratio, both the write cache hit ratio and a read cache hit ratio may be received from the host 90, etc., as the access frequency information to correspond to the claimed limitation].
Pahwa and Sugimori are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Pahwa and Sugimori before him or her, to modify the method of Pahwa to include the access frequency included in the commands from the host of Sugimori because it will enhance data access.
The motivation for doing so would be [“ prevent an internal processing load from increasing” (Paragraph 0081 by Sugimori)].
 Therefore, it would have been obvious to combine Pahwa and Sugimori to obtain the invention as specified in the instant claim.
As for claims 15, the applicant is directed to the rejections to claim 7 set forth above, as they are rejected based on the same rationale.
Claim 8 is rejected under 35 U.S.C. 103(a) as being disclosed by Pahwa, in view of Sehgal, in view of Vogan, as applied to claim 1, and further in view of Igahara et al.  (US PGPUB 2019/0095116 hereinafter referred to as Igahara).
As per dependent claim 8, Pahwa discloses the system of claim 1.  
Pahwa does not appear to explicitly disclose wherein the first number of bits per memory cell utilized is reverse proportional the frequency of access.
However, Igahara discloses wherein the first number of bits per memory cell utilized is reverse proportional the frequency of access [(Paragraphs 0181; FIGs. 1 and 26) where, based on an access frequency of an LBA designated by a write command, user data is assigned to the SLC write buffer 311 if the access frequency is high (for example, equal to or higher than a threshold value) and user data is assigned to the TLC write buffer 312 if the access frequency is low (for example, lower than the threshold value). Note that user data with low access frequency may not be assigned to the TLC write buffer 312 but to one of the buffers 311 and 312 corresponding to a current write mode selected by the mode switch module 121 (that is, a write mode selected based on utilization) to correspond to the claimed limitation].
Pahwa and Igahara are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Pahwa and Igahara before him or her, to modify the method of Pahwa to include the access frequency inverse relationship with the number of bits of Igahara because it will enhance data access.
The motivation for doing so would be [“ first mode is a mode having its priority in performance (i.e., performance intensive) where the number of bits stored per memory cell is decreased to improve write and read performance. On the other hand, the second mode is a mode having its priority in capacity (i.e., storage capacity intensive) where the number of bits stored per memory cell is increased to guarantee to provide a full storage capacity expected by the host 2 (i.e., a user capacity)” (Paragraph 0104 by Igahara)].
 Therefore, it would have been obvious to combine Pahwa and Igahara to obtain the invention as specified in the instant claim.
Claim 14 is rejected under 35 U.S.C. 103(a) as being disclosed by Pahwa, in view of Sehgal, in view of Vogan, as applied to claim 9, and further in view of Rao et al.  (US PGPUB 2018/0294029 hereinafter referred to as Rao).
As per dependent claim 14, Pahwa discloses the system of claim 9.  
Pahwa does not appear to explicitly disclose wherein the memory component comprises of a first set of single level cells (SLCs), a second set of multi-level cells (MLCs), a third set of triple level cells (TLCs), and a fourth set of quad-level cells (QLCs.
However, Rao discloses wherein the memory component comprises of a first set of single level cells (SLCs), a second set of multi-level cells (MLCs), a third set of triple level cells (TLCs), and a fourth set of quad-level cells (QLCs [(Paragraphs 0011 and 0025; FIGs. 2A, 2B and 4) where FIGS. 2A and 2B illustrate one embodiment of a translation table/address map of the present disclosure. In FIG. 2A, a list of logical address ranges (R0-RN) is translated to physical address ranges. As illustrated, all of the logical address ranges are translated to blocks on the MLC NAND flash memory module 26. However, through the application of a data integrity verification check (explained in more detail below) it is determined that, for example, address range R2 corresponds to failed quanta of data stored in block 2 of the MLC NAND flash memory module 26. FIG. 2B shows the quanta of data which failed the data integrity verification check (see FIG. 2A) remapped to the next available range of physical addresses within the SLC NAND flash memory module 28, in this example, SLC/block 0 , where it will be obvious to include TLCs and QLCs of Pahwa in addition to MLCs to be included in the mapping of Rao to correspond to the claimed limitation].
Pahwa and Rao are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Pahwa and Rao before him or her, to modify the method of Pahwa to include the combining/folding of unrelated data bits of Avila because it will enhance data access.
The motivation for doing so would be [“ new improvements and solutions are required to manage the methods of writing data optimally for improved life time (endurance) of flash memory. Accordingly, various embodiments of a NAND flash storage system that provides long lifetime (endurance) storage at low cost are described herein” (Paragraphs 001 and 0025; FIGs. 2A and 2B by Rao)].
 Therefore, it would have been obvious to combine Pahwa and Rao to obtain the invention as specified in the instant claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135